Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21                 Page 1 of 15 PageID 117



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


 JOHN T. LAMONT and
   PRESTON POULTER,

                Plaintiffs,
                                                     Civil Action No. 3:21-CV-1176-K
      v.
 DEAN ASSAF A/K/A DA TALK;
 VICTORIA KUNDERT A/K/A
 VIKKIVERSE, AND ETHAN VAN
 SCIVER,
           Defendants.




                        DECLARATION OF SCOTT HOUTTEMAN

 I, Scott Houtteman, declare as follows:

 1.     I am an attorney of record in this lawsuit, and I am knowledgeable about all

 documents and legal issues pertaining to this opposition.

 2.     The following exhibits are true and correct copies of the public record.

 3.     Exhibit 1 is a true and correct transcription of the relevant portions of the alleged

 defamatory livestream broadcast April 25, 2021 on the YouTube channel VikkiVerse entitled

 “ComicsGate Dumping Ground: D-E-Dlive” as well as a true and correct screenshot of the

 livestream taken at the 16.44 minute mark.

 4.     Exhibit 2 is a true and correct copy of Kickstarter’s Corporate Information obtained

 directly from the public records retrieved from the Delaware Division of Corporations website

 and a true and correct copy of records obtained from the New York Department of State

 website (emphasis added).



                                                                                        Appn 1
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21                  Page 2 of 15 PageID 118



 5.     Exhibit 3 is a true and correct copy of Plaintiff’s Kickstarter campaign for “The

 Demonatrix” comic book.

 6.     Exhibit 4 is a true and correct copy of Kickstarter’s “Prohibited Items” obtained

 directly from the Kickstarter website.

 7.             I declare under penalty of perjury that the foregoing is true and correct and, if

 sworn as a witness, I could and would testify thereto.

        Dated this 4th day of August 2021 at Fairfax City, VA USA.

                                           /Scott Houtteman/
                                          Scott Houtteman




                                                                                           Appn 2
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21               Page 3 of 15 PageID 119



      EXHIBIT 1 – Transcription of Relevant Portions of VikkiVerse YouTube livestream

YouTube Channel VikkiVerse, 1 hr. 7.59 min livestream entitled, “ComicsGate Dumping
Ground: D-E-Dlive.” (Screen shot below taken at 16:44 min.), originally streamed April 25,
2021.<https://www.youtube.com/watch?v=PqjGXuJuVcg&t=2793s> (indicating 757 views
when last visited on 8/3/2021)




                                                                                        Appn 3
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21                 Page 4 of 15 PageID 120



       Partial transcript of livestream (alleged defamatory statements highlighted).

       From 12:53 to 13:03 of the livestream:

     Defendant Victoria Kundert:                            I guess next we’ll talk
about the TM. . . .

       From 16:22 to 16:51:

MR. VAN SCIVER (prerecorded):                       So COMICSGATE is trademarked

and feel free. As long as you abide by the principles and rules,

the standards that we all kind of understand COMICSGATE is,

there’s going to be no problem. If you want to publish child

pornography under the COMICSGATE banner, that’s gonna be a

problem. Or anything like that. And in, in that instance I will

come down and exercise my trademark and protect the trademark.

From 30:10 to 30:38 (Mr. Van Sciver joins the livestream in person):

       Ms. Kundert:                  But anyway, TMs. Trademarks,

Copyrights.

       Mr. Assaf:             (crosstalk). . . want to hear your side of

things. . . .

       MR. VAN SCIVER:               Well, I mean you know my side of

things, fortunately, I, you know I talk about almost everything

pretty openly on my channel. But I mean, you know my side of

things is that is that it’s pretty demonstrable that COMICSGATE

has been used in commerce by me and me alone, up until Preston

decided he would try to spite trademark the term.




                                                                                       Appn 4
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21   Page 5 of 15 PageID 121



      From 31:12 to 31:31:

      MR. VAN SCIVER:           And I was told this by another

trademark attorney that, you know, look, you know you have been

using COMICSGATE in commerce. You have what’s known as the

common law trademark to the word COMICSGATE. You don’t need to

register it. I mean, you don't need to register it, it doesn't

need to happen. You are, you are the trademark owner.”

      From 33:26 to 34:11:

      MR. VAN SCIVER:           Uh, you know I, I don't think anybody

is going to be attitudinal about it. I just don't think anybody

is going to get very upset and think that I'm, you know,

coopting a movement.         All of those accusations have already been

made and put into play, and they amounted to nothing. So I just,

I don't want Preston to make child pornography and put

COMICSGATE on the label. You know what I mean?”

      Mr. Assaf:                “Yea, that was a pretty fuckin’ gross

move.

      MR. VAN SCIVER:           Especially right now, you know, at this

point one of his pals, Slick Jimmy, outed as an actual, you

know, child pornographer, uh pedophile. You know it’s like,

this, now is not a good time for that bullshit.




                                                                       Appn 5
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21   Page 6 of 15 PageID 122



      From 46:24 to 46:33

      MR. VAN SCIVER:        In order to have a trademark you do

have to protect it. So I will protect it in that way. I will not

allow it to be put on child pornography by Preston Poulter.




                                                                       Appn 6
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21         Page 7 of 15 PageID 123



            EXHIBIT 2 - Kickstarter Corporate Information (emphasis added)




                                                                             Appn 7
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21   Page 8 of 15 PageID 124




                                                                       Appn 8
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21        Page 9 of 15 PageID 125



                    EXHIBIT 3 – Plaintiffs’ Kickstarter Campaign




                                                                            Appn 9
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21   Page 10 of 15 PageID 126




                                                                       Appn 10
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21   Page 11 of 15 PageID 127




                                                                       Appn 11
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21   Page 12 of 15 PageID 128




                                                                       Appn 12
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21   Page 13 of 15 PageID 129




                                                                       Appn 13
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21   Page 14 of 15 PageID 130




                                                                       Appn 14
Case 3:21-cv-01176-K-BN Document 19-1 Filed 08/04/21        Page 15 of 15 PageID 131



              EXHIBIT 4 – Kickstarter Terms of Service (Emphasis added)




                                                                            Appn 15
